LOMBARD, J.,
Concurs and Assigns Reason.
U respectfully concur. A lawful detention for questioning does not automatically give the officer authority to conduct a pat-down for weapons. State v. Sims, 2002-2208. p. 6, 851 So.2d 1039, 1043; State v. Hunter, 375 So.2d 99, 101 (La.1979). Rather, the officer must articulate particular facts that led him to believe the individual at issue was armed and dangerous, Sims, 851 So.2d at 1043-1044. The officer admitted that the defendant in this case immediately removed his hand from his pocket when ordered to do so and, moreover, that it was simply his standard procedure to frisk everyone he stopped on the street at night. Clearly, the officer overstepped both constitutional and statutory boundaries and the trial court erred in denying the defendant’s motion to suppress.